Order issued September 24, 2021




                                      In The
                               Court of Appeals
                                      For The
                          First District of Texas

                               NO. 01-21-00482-CV

                         BROOKS BRAZDA, Appellant

                                         V.

                SURETEC INSURANCE COMPANY, Appellee

                      On Appeal from Probate Court No 3
                             Harris County, Texas
                      Trial Court Cause No. 413,348-402


                       MEMORANDUM ORDER
                    OF REFERRAL TO MEDIATION

      The Court determines that it is appropriate to refer this appeal for resolution

by mediation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.021, 154.022(a),

154.023 (Vernon 2011). Accordingly, the Court orders that this appeal be referred

to mediation unless any party to the appeal files an objection with the Clerk of this

Court within ten days after receiving this order. See id. § 154.022(b).
      The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator’s services. 1 See id. §§ 154.052, 154.054(a) (Vernon 2011).

      The Court sets the following deadlines:

      •      No later than 15 days from the date that this order is issued, the
      parties shall file with the Clerk of this Court a completed “Parties’
      Notification to Court of Mediator.” This document can be downloaded
      from the         forms page       of    the Court’s website            at
      http://www.txcourts.gov/1stcoa.

      •      No later than 45 days from the date that this order is issued, the
      parties shall conduct the mediation.

      •      No later than two days from the conclusion of the mediation, the
      parties and the mediator shall advise the Clerk of this Court in writing
      whether the parties did or did not settle the underlying dispute.

      All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the parties

in reaching a settlement of their dispute, but may not compel or coerce the parties to

enter into a settlement agreement. See id. § 154.053(a) (Vernon 2011). All

communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id. § 154.073 (Vernon 2011). The Clerk




  1   The Court does not recommend mediators. Mediation information is available
      from the Dispute Resolution Center of Harris County ((713) 755-8274 and
      https://drc.harriscountytx.gov/), the Fort Bend Dispute Resolution Center
      ((281) 342-5000), the Alternate Dispute Resolution Section of the State Bar
      of Texas (http://www.texasadr.org/), and other groups. The parties are not
      required to use a mediator recommended or listed by these groups.
of this Court, however, will file this order, any objection to this order, and the

completed “Parties’ Notification to Court of Mediator” with the other documents

filed in this appeal that are available for public inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the subject

matter of the dispute. See id. § 154.053(b). Unless the parties agree otherwise, all

matters, including the conduct and demeanor of the parties and their counsel during

the settlement process, are confidential and may never be disclosed to anyone,

including this Court. See id. § 154.053(c).

      The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to another

method of payment. See id. § 154.054.



                                               /s/ Sarah Beth Landau
                                               Justice Sarah Beth Landau
                                               Acting Individually